Citation Nr: 1042327	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the overpayment of VA benefits due to a change in the 
Veteran's marital status was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran had active service from February 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New York, New York.  The Veteran's claims file was 
subsequently transferred to the RO located in St. Petersburg, 
Florida.
 

FINDINGS OF FACT

1.  The Veteran divorced his former wife "K" effective April [redacted], 
2000.

2.  The Veteran married his current wife "N" on September [redacted], 
2001.

3.  VA did not become aware of the Veteran's remarriage until 
July 27, 2005.


CONCLUSION OF LAW

An overpayment of compensation benefits was properly created.  38 
U.S.C.A. § 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 
3.401, 3.500, 3.501, 3.652(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Upon receipt of a complete or substantially complete application 
for benefits, and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In this case, notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5- 2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).

The Board also notes that the provisions relating to notice and 
development found in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not 
applicable to cases involving overpayment of indebtedness.  
Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).

Analysis

In order for the Board to determine that the overpayment was not 
properly created, it must be established that the Veteran was 
legally entitled to the benefits in question or, if there was no 
legal entitlement, then it must be shown that VA was solely 
responsible for the Veteran being erroneously paid benefits.  
Sole administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the Veteran's actions nor his or her failure to 
act must have contributed to payment pursuant to the erroneous 
award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); 
Jordan v. Brown, 10 Vet. App. 171 (1997).  In addition, a Veteran 
who is receiving compensation must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a)(1).

The law provides for the rates of disability compensation, and 
for payment of additional compensation, for dependents of 
Veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 
1114(c), 1115, 1134, 1135.  In this case, the Veteran is 40 
percent disabled.

The effective date of a reduction of pension or compensation by 
reason of marriage, annulment or divorce on or after October 1, 
1982, or death of a dependent of a payee, shall be the last day 
of the month in which such marriage, annulment, divorce or death 
occurs.  38 U.S.C.A. § 5112(b)(2).  The effective date of payment 
of benefits for a dependent spouse is the date of marriage, if 
the claim is received within one year, otherwise, the date notice 
is received of the dependent's existence.  38 U.S.C.A. § 5110(f); 
38 C.F.R. § 3.501(b).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the benefit 
being paid, continue to exist.  The beneficiary will be advised 
at the time of the request that the certification must be 
furnished within 60 days from the date of the request and that 
failure to do so will result in the reduction or termination of 
benefits.  38 C.F.R. § 3.652(a).

In this case, in a letter from the New York RO, dated June 17, 
1997, which accompanied a rating decision increasing the 
evaluation of one of the Veteran's service-connected 
disabilities, it was noted that the Veteran was being paid as a 
Veteran with a dependent spouse, "K", and two dependent 
children.  His payment included  additional benefits for these 
dependants.  The RO indicated that the Veteran should let them 
know right away if there was any change in the status of his 
dependants.

A review of the Veteran's marital history shows that he divorced 
"K" effective April [redacted], 2000.  He married "N" on September [redacted], 
2001.  The record contains no communication from the Veteran to 
the RO concerning his remarriage until July 27, 2005.  

Based on the foregoing, the RO notified the Veteran in an October 
2006 letter that "K" was removed from his award on May 1, 2000 
and that the Veteran's new spouse, "N", was added on August 1, 
2005.  The RO informed the Veteran that this determination 
created an overpayment of benefits and that he would receive a 
separate letter explaining the overpayment amount and what to do 
about it.  

In his December 2006 notice of disagreement, the Veteran 
indicated that he had notified the Brooklyn VA Hospital 
Administration office of his remarriage.  He also reported, in 
his June 2007 substantive appeal, that he had informed VA 
hospitals before July 2005 of his remarriage to "N."  There is 
no evidence, however, that the Veteran informed the RO of his 
remarriage prior to July 2005.

Because the precise date of the divorce from "K" has been 
established, the law, at 38 U.S.C.A. § 5112 and 38 C.F.R. §§ 
3.500 and 3.501, mandates that the dependent spouse be removed 
from the Veteran's compensation award effective the last day of 
the month in which the divorce occurred.  As the Veteran divorced 
"K" effective in April 2000, the Board finds that the 
establishment of an effective date of April 30, 2000, is the 
proper effective date for the removal of "K" from the Veteran's 
award.  

As it relates to the addition of "N" as a dependent, the Board 
notes that the record reveals that the Veteran was married to 
"N" on September 2001.  While certain VA hospitals may have 
been made aware of the remarriage prior to July 2005, the RO was 
not made aware of the Veteran's marriage to "N" until the 
Veteran filed a Status of Dependents Questionnaire form received 
at the RO on July 27, 2005, at which time it was noted that the 
Veteran had married "N" on September [redacted], 2001.

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically 
provided, such determination is made on the basis of the facts 
found. 38 C.F.R. § 3.400(a).

The statute provides that an award of additional compensation on 
account of dependents based on the establishment of a disability 
rating in the percentage evaluation specified by law for the 
purpose shall be payable from the effective date of such rating; 
but only if proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the award 
of any benefit or any increase therein by reason of marriage or 
the birth or adoption of a child shall be the date of such event 
if proof of such event is received by the Secretary within one 
year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n).

The enabling regulation provides with respect to the effective 
date for additional compensation or pension for dependents that 
the effective date will be the latest of the following dates: (1) 
date of claim; (2) date dependency arises; (3) effective date of 
the qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating action; 
(4) date of commencement of Veteran's award.  38 C.F.R. § 
3.401(b).

The regulation further defines the "date of claim" as the date of 
Veteran's marriage or birth of his or her child or adoption of a 
child, if the evidence of the event is received within 1 year of 
the event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within 1 year of 
VA's request.  38 C.F.R. § 3.401(b).  In order to receive an 
additional payment for a spouse, sufficient proof of marriage is 
necessary.  38 C.F.R. §§ 3.204, 3.205.

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased compensation 
due to an added dependent shall commence on the first day of the 
calendar month immediately following the month in which the award 
became effective.  38 C.F.R. § 3.31.

The Board acknowledges that the Veteran has been married to "N" 
since September 2001.  However, the Veteran did not submit 
evidence of dependency within one year of his marriage.  The 
necessary information to establish dependency was not received 
until July 27, 2005.  Thus, payment of increased compensation 
based on the Veteran's dependent spouse, "N", would be 
effective August 1, 2005.  See 38 C.F.R. § 3.31.

In sum, the Veteran was divorced from "K" in April 2000.  At the 
time of the divorce, he was receiving additional compensation 
benefits for "K" as his dependent spouse.  Pursuant to 38 
U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 3.501(d)(2), he was no 
longer entitled to additional compensation benefits for having 
"K" as a dependent effective April 30, 2000.  Nevertheless the 
Veteran continued to accept the additional benefits for "K" and 
did not notify VA of the marriage to "N" until July 2005.  
Accordingly, the Board concludes that the overpayment in question 
is a valid debt because the Veteran received additional 
compensation to which he was not entitled.



ORDER

The overpayment of compensation benefits for a dependent spouse 
was properly created, and the appeal is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


